 139316 NLRB No. 22WALNUT CREEK HONDA1No exceptions were filed to the judge's dismissal of the allega-tion that the Respondent violated Sec. 8(a)(3) and (1) of the Act by
discharging the strikers on August 3, 1992.In adopting the judge's conclusion that the Respondent violatedSec. 8(a)(5) and (1) of the Act by insisting to impasse on its pro-
posal to modify the existing bargaining unit by merging it into a
multiemployer bargaining unit, we also note the following. The dom-
inant issue in the negotiations between the parties was the Respond-
ent's proposal to join the New Car Dealers of Contra Costa (the As-
sociation) and to adopt the Association's contract. Although only
five bargaining sessions were held, this issue was discussed at each
of the bargaining sessions, and the Respondent continued to insist
on its proposal despite the Union's repeated objections. Further, the
Respondent gave no indication of any willingness to compromise its
position on this issue, even after being informed that the employees
had voted to authorize a strike in protest of the Respondent's posi-
tion. After being informed of the employees' vote on June 30, 1992,
to reject the Respondent's ``best and final offer'' and to authorize
a strike effective the next day, the Respondent's attorney and chief
negotiator, Charles Waud, told the Union that he could not offer
anything else. The Union asked Waud to give them something to
take back to the employees so that a strike could be avoided, and
Waud refused. The Union then proposed that the Respondent join
the Association the following year, after the multiemployer bargain-
ing was completed, and Waud replied that such a proposal would
not be acceptable to the Respondent's owner. Waud made these
statements with full knowledge that the employees had voted to
commence a strike the next day in protest of the Respondent's pro-
posal to join the Association. Thus, in view of the above, as well
as the findings discussed by the judge in his conclusions, we agree
with the judge that the Respondent insisted to impasse on its pro-
posal to merge the existing bargaining unit into a multiemployerunit.Walnut Creek Associates 2, Inc. d/b/a WalnutCreek Honda and Machinists AutomotiveTrades District Lodge No. 190 of Northern
California for and on behalf of Automotive
Machinists Lodge No. 1173, International Asso-
ciation of Machinists and Aerospace Workers
and Teamsters General Truck Drivers and
Helpers Local No. 315. Case 32±CA±12783January 27, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENOn September 2, 1994, Administrative Law JudgeJay R. Pollack issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Walnut Creek Associates2, Inc., d/b/a Walnut Creek Honda, Walnut Creek,California, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.George Valestegui, Esq., for the General Counsel.Charles B. Waud, of San Mateo, California, for the Respond-ent.David A. Rosenfeld (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the Union.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Oakland, California, on June 22 and 23, 1994.
On October 14, 1992, Machinists Automotive Trades District
Lodge No. 190 of Northern California for and on behalf of
Automotive Machinists Lodge No. 1173, International Asso-
ciation of Machinists and Aerospace Workers and Teamsters
General Truck Drivers and Helpers Local No. 315 (the
Union) filed the charge alleging that Walnut Creek Associ-
ates 2, Inc. d/b/a Walnut Creek Honda (Respondent) commit-
ted certain violations of Section 8(a)(5), (3), and (1) of the
National Labor Relations Act (the Act). Thereafter, on De-
cember 29, 1992, the Regional Director for Region 32 of the
National Labor Relations Board issued a complaint and no-
tice of hearing against Respondent alleging that Respondent
violated Section 8(a)(5), (3), and (1) of the Act. The com-
plaint was amended on December 30, 1993. Respondent filed
a timely answer to the complaint, denying all wrongdoing.All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. On the entire record, from my
observation of the demeanor of the witnesses, and having
considered the posthearing briefs of the parties, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a California corporation with an office andprincipal place of business located in Walnut Creek, Califor-
nia, where it is engaged in the selling and servicing of new
and used automobiles. Respondent in the course and conduct
of its business operations, annually derives gross revenues in
excess of $500,000 and purchases and receives goods valued
in excess of $5000 which originate outside the State of Cali-
fornia. Accordingly, Respondent admits and I find that it is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.Respondent admits and I find that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesRespondent operates an automobile dealership and servicedepartment in Walnut Creek, California. It has had a collec-
tive-bargaining relationship with the Union for at least 10
years. The most recent collective-bargaining agreement was
effective from July 1, 1989, until June 30, 1992. The 1989± 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent had applied to be a regular member of the Associa-tion. According to the Association's bylaws, a regular member, upon
joining the Association, gives the Association the power of attorney
to act for the member in any and all matters having to do with labor
relations. A regular member further agrees not to bargain collectively
with organized labor other than by and through the Association.2Notwithstanding Waud's argument to the contrary, the credibleevidences shows that Tolentino stated on various occasions that the
employees wanted to maintain their independent status and their in-
dividual agreement.1992 bargaining agreement covered the employees in Re-spondent's parts and service department.In June 1992, the parties met in four or five bargainingsessions in an unsuccessful attempt to negotiate a new con-
tract. The parties did not reach agreement, an impasse oc-
curred and the bargaining unit employees went on strike on
July 1, 1992.Within this factual framework, the General Counsel allegesthat Respondent unlawfully bargained to impasse on the defi-
nition or scope of the bargaining unit. More specifically, that
Respondent bargained to impasse on its proposal that the unit
merge with a multiemployer bargaining unit. The General
Counsel argues that since Respondent insisted to impasse un-
lawfully, it follows that the strike was caused in part and
prolonged by Respondent's unfair labor practices. Thus, the
General Counsel contends that the strike was an unfair labor
practice strike and that Respondent was obligated to reinstate
the strikers upon their unconditional offer to return to work
notwithstanding that the strikers had been replaced. The Gen-
eral Counsel further contends that Respondent discharged
and/or threatened to discharge the strikers in August 1993.Respondent contends that the Union never objected to itsproposal to join the multiemployer bargaining group and that
the strike was an economic strike concerning the length of
the contract. Further, Respondent contends that the strikers
were not discharged but were permanently replaced and are
only entitled to reinstatement upon the opening of a position.B. FactsDave Robb, the principal owner of Respondent, owned acontrolling interest in two other dealerships which were rep-
resented by the New Car Dealers of Contra Costa (the Asso-
ciation), a multiemployer bargaining group. Robb wanted Re-
spondent to join the Association and have all his dealerships
covered by the same bargaining agreement. While the Re-
spondent-Union agreement was to expire in June 1992, the
Association-Union agreement was not set to expire until June
1993. Robb applied for membership in the Association for
Respondent prior to the June 1992 bargaining and was con-
tinuing to seek membership throughout 1992 and 1993.When negotiations began in June 1992, Respondent pro-posed to join the Association1and have the Association-Union agreement in effect until its expiration in June 1993.
Respondent, represented by Charles ``Ben'' Waud, attorney,
stated that Respondent had been accepted as a member of the
Association and that Robb wished to have all his dealerships
covered by the same contract. Further, both Respondent and
the Union recognized that the Respondent-Union contract
was more favorable to employees than the Association-Union
contract. Prior to bargaining, the union officials did not pro-test Respondent's desire to join the Association. However, at
the first negotiating session, the Union's negotiating commit-
tee clearly stated its objection to becoming part of the multi-
employer group.On June 18, the parties met to negotiate a successor agree-ment to the 1989±1992 agreement. The Respondent was rep-
resented by Waud and the Union was represented by Bernie
Tolentino, business manager, and employees Gene Cordoza
and Mike Mitchell. Waud stated that Respondent wanted to
be part of the Association and covered by the Association
agreement. He stated that Robb had applied for membership
in the Association. Cordoza stated that the employees wanted
to be under an independent contract and did not want the 1-
year contract remaining under the Association agreement.
Cordoza stated that ``things that are good for the Association
aren't particularly good for the dealership that you work in.''
Cordoza said the employees did not want to be forced to
strike in 1 year when the Association agreement expired. He
told Waud that the employees would go on strike if Re-
spondent forced them into the Association. Waud attempted
to convince the Union of Respondent's need to join the As-
sociation. He stated that Respondent and the Union would
have only one set of negotiations and that the contracts at
all three dealerships would be the same. However, the Union
continued to object to multiemployer bargaining and main-
tained its position that the employees wanted to retain their
independent status. The Union desired a 3-year independent
contract.Waud testified at the hearing that the Union never objectedto Respondent joining the Association. That assertion is con-
tradicted by the documentary evidence, the credible testi-
mony of Tolentino and Cordoza, and Waud's own testimony.
Waud admitted that the employees did not want to be part
of the Association's multiemployer bargaining group. He ad-
mitted that the negotiating committee opposed the Associa-
tion agreement. While arguing here that the Union did not
oppose multiemployer bargaining, Waud sent a letter dated
February 18, 1993, to the Association stating that the strike
was ``in protest of the Employer's proposal that the Unions
accept the 1989±1992 agreement and the 1992±1993 exten-
sion thereof, that the Union had with the [Association].''
Waud attempted to reconcile the conflict in his testimony by
alleging that the union officials such as Tolentino did not op-
pose Respondent's joining the Association rather it was the
employees that opposed joining the Association.2However,this distinction confuses the roles of principal and agent. The
Union is the bargaining agent of the employees. The nego-
tiating committee was the agent of the Union through which
the employees bargained with the Respondent. Thus, if the
negotiating committee (the agent) and the employees (the
principal) opposed Respondent's proposal to join the Asso-
ciation and merge this bargaining unit into the multiemployer
group, it is logically impossible to argue that the Union did
not oppose the proposal. Waud admitted that the purpose of
joining the Association was to be a party to the multiem-
ployer agreement and not to remain an independent em-
ployer.The positions of the parties were the same at the June 22meeting and Waud submitted a written proposal to Tolentino
to take back to the bargaining unit employees. The written
proposal stated inter alia, that Respondent had been approved 141WALNUT CREEK HONDAas a member of the Association and proposed that Respond-ent and the Union adopt the Association contract. That
evening, the bargaining unit employees unanimously voted
against accepting this proposal. Tolentino notified Waud that
the proposal had been rejected and that the employees had
authorized a strike. The parties met again on June 26. Waud
stated that Robb wanted Respondent to be covered by the
Association agreement. Tolentino stated that the Union want-
ed to maintain a 3-year independent contract. Tolentino em-
phasized that ``economics were not an issue.''At the final negotiation session on June 30, Waud madea minor change in his wage proposal but otherwise submitted
the same offer as his ``best and final offer.'' Tolentino said
that the Union wanted an independent contract and a 3-year
contract. He said that he would bring the proposal to the
membership for a vote. On that evening, the employees voted
to reject the Respondent's proposal and to go on strike the
following day. In rejecting the Respondent's proposal, the
employees made specific reference to not wanting to be part
of a multiemployer bargaining unit, wanting a 3-year agree-
ment and not being forced to strike by the multiemployer
group. Tolentino and Cordoza called Waud and told him of
the strike vote. Waud responded that he could not offer any-
thing else. Cordoza asked Waud to give him something to
take back to the employees so that a strike could be avoided.
Waud answered, ``You've shaken all the nuts from the tree.''
Cordoza asked Waud, if he could convince the employees to
agree to become part of the Association, could Waud guaran-
tee that the employees would not be forced to go on strike
when the Association agreement expired the following year.
Waud answered, ``If they strike, you got to strike.'' Cordoza
proposed that Respondent join the Association the following
year, after the multiemployer bargaining was over. Waud an-
swered that such a proposal would not be acceptable to
Robb. Cordoza answered, ``We'll see you on the sidewalk.''The Union commenced its strike against Respondent onJuly 1, 1992. During the strike, the employees distributed
leaflets to the public and to Respondent's supervisors indicat-
ing that the employees were protesting Respondent's insist-
ence that they join the multiemployer bargaining unit. Short-
ly after the strike began, Respondent commenced hiring per-
manent replacements for the striking employees. After the
strike began, Michael Day, directing business representative,
began negotiating with Waud to settle the strike and to rein-
state the strikers. Both Waud and Day testified that discus-
sions centered around the reinstatement of the strikers. Re-
spondent refused to reinstate the strikers and took the posi-
tion that the strikers were only entitled to placement on a
preferential hiring list.On August 3, Respondent sent identical letters to all thestrikers. The letters stated:This is to advise you that effective August 3, 1992, youhave been permanently replaced from your position at
Walnut Creek Honda. Should you wish to make appli-
cation for re-employment with the Company, please
contact me.On August 20, Cordoza had a conversation with Ken Fuss,Respondent's general manager, in which Cordoza asked
whether Fuss had told a newspaper that Respondent would
take back the strikers if the employees were willing to nego-tiate. Fuss answered that he had made such a statement.Cordoza said that the employees were willing to negotiate
and go back to work. Fuss replied that he would have to
consult with Respondent's attorney.Thereafter, on October 23, the Union, on behalf of all thestriking employees, made an unconditional offer to return to
work. Respondent, treating the employees as economic strik-
ers, did not return any employee to work until January 4,
1993. The striking employees were placed on a preferential
hiring list. As of the instant hearing, approximately four em-
ployees had still not been offered reinstatement. Further, the
striking employees that have been reinstated have not re-
ceived the same terms and conditions of employment they
enjoyed prior to the strike.Respondent treated the strikers as economic strikers. Whenthe strikers offered to return to work they were placed on a
preferential hiring list. When a position opened, Respondent
recalled employees from the preferential hiring list. The em-
ployees were reinstated with seniority dating back to their
initial hiring dates. It appears that Respondent had no intent
of discharging employees in August 1992. However, vacation
payments were prepared for employees in the same manner
such checks are prepared for terminated employees. As stated
earlier, approximately four employees have still not been of-
fered reinstatement.After Respondent hired permanent replacements, theUnion's paramount concern was reinstatement of the unfair
labor practice strikers. It's position against Respondent join-
ing the Association weakened. Respondent relies on a letter
written by the Union's attorney, after the strikers had been
replaced, stating that the Union did not object to Respondent
joining the Association and stating that the strike was over
the length of the contract. However, scrutiny of the letter re-
veals that the Union while not objecting to Respondent be-coming a member of the Association or having the Associa-
tion serve as Respondent's bargaining representative, ob-
jected to having the independent bargaining unit merged into
the multiemployer group prior to the execution of an agree-
ment to succeed the multiemployer agreement set to expire
in June 1993. The Respondent and the Union reached agree-
ment on a new collective-bargaining contract prior to the in-
stant hearing.Analysis and ConclusionsBy definition, an impasse occurs whenever negotiationsreach that point at which the parties have exhausted the pros-
pects of concluding an agreement and further discussions
would be fruitless. Laborers Health & Welfare Trust Fundv. Advanced Lightweight Concrete, 484 U.S. 539, 543(1988). In NLRB v. Borg-Warner Corp., 356 U.S. 342(1958), the Supreme Court held that insistence to impasse is
available to a party only with respect to a mandatory subject
of bargaining. Insistence to impasse on a permissive subject
of bargaining violates the statutory duty to bargain in good
faith. An employer cannot lawfully insist to impasse on a
modification of an existing bargaining unit description be-
cause the definition of an existing bargaining unit is not a
mandatory subject of bargaining. NLRB v. Borg-WarnerCorp., supra; Antelope Valley Press, 311 NLRB 459, 460±461 (1993); Newspaper Printing Corp., 232 NLRB 291, 292(1977), enfd. 625 F.2d 956 (10th Cir. 1980), cert. denied 450
U.S. 911 (1981); National Fresh Fruit & Vegetable Co., 227 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
NLRB 2014 (1977). Multiemployer bargaining is consenual.Neither an employer nor a union can require the other party
to bargain on a multiemployer basis. Charles D. BonannoLinen Service, 454 U.S. 8 (1982).Respondent argues that it did not insist to impasse on itsproposal that it join the Association and that the Union adopt
the Association's existing collective-bargaining agreement,
thereby merging Respondent's independent bargaining unit
into the multiemployer group. I find that Respondent sought
to change the scope of the bargaining unit to a multiem-
ployer unit. The facts establish that the real dispute between
the parties concerned the Respondent's attempt to join the
Association and impose the Association agreement on its em-
ployees. The facts clearly establish that the dominant issue
in negotiations was Respondent's proposal that it join the
Association and that the Union accept the multiemployer
contract. The Union's negotiating committee through
Tolentino and Cordoza made it very clear to Waud that the
employees wanted to maintain their independent status and
independent contract. This could mean nothing other than the
employees objected to being forced into a multiemployer
group. Cordoza made it perfectly plain that the employees
did not want the multiemployer group deciding whether they
would go on strike. Respondent's ``final and best offer'' un-
doubtedly indicated Respondent's intent to be in the multi-
employer group and be bound by the multiemployer contract.
In answering a question posed by Cordoza, Waud told
Cordoza and Tolentino that if the Association employees
went on strike, Respondent's employees would also have to
go on strike. Waud made this statement with full knowledge
that the employees were going to strike the next day ``in pro-
test of the Employer's proposal that the Union accept the
1989±1992 agreement, and the 1992±1993 extension thereof,
that the Union had with the Association.''The fact that the Union's main concern changed during thestrike, to seeking reinstatement of the unfair labor practice
strikers, does not change the nature of Respondent's unfair
labor practice. Respondent should not be able to parlay the
economic success of its unlawful impasse into a waiver of
its statutory violations.Thus, I find that Respondent insisted to impasse on theUnion's agreement that it join the multiemployer Association
and adopt the Association's agreement. It is no defense that
the parties were also in disagreement over the length of the
contract. The nonmandatory term need not be the sole issue
remaining unresolved. National Fresh Fruit & Vegetable,supra; Westvaco Corp., 289 NLRB 301, 306 (1988). More-over, Respondent's offer of a 1-year contract was part and
parcel of its proposal that the parties adopt the multiemployer
agreement. The employees' opposition to a 1-year contract
was based on the fact that they did not want to be forced
to go on strike in 1 year if the Association's employees
chose to strike. Accordingly, Respondent's argument to the
contrary, the issue of the term of the contract was inextrica-
bly tied to the issue of multiemployer bargaining.An unfair labor practice strike exists where unfair laborpractices are a contributing cause of a strike. Decker CoalCo., 301 NLRB 729 (1991). In order to make this causationdetermination the Board has paid special attention to state-
ments made during negotiations and strike vote meetings.
Northern Wire Corp. v. NLRB, 887 F.2d 1313 (7th Cir.1989); North America Coal Corp., 289 NLRB 788 (1988).Here the evidence is clear that the employees struck to pro-test Respondent's attempt to merge them into a multiem-
ployer group where they would lose their independence and
be bound by the multiemployer group. The objections of the
employees were expressed to Waud at every negotiating ses-
sion. Further, these objections were voiced at both strike au-
thorization votes. The employees' reasons for voting down
Respondent's proposals were then relayed to Waud by
Tolentino and Cordoza. Tolentino and Cordoza clearly in-
formed Waud that the employees would strike if Respondent
insisted on forcing the employees into the multiemployer
group. Finally, during the strike, the employees handed out
leaflets which stated their objections to being forced into a
multiemployer group. Accordingly, I find that the strike
which took place on July 1, 1992, was caused by Respond-
ent's unlawful insistence to impasse that the employees be-
come part of the multiemployer group and accept the multi-employer bargaining agreement.It is well settled that unfair labor practice strikers cannotbe permanently replaced, but instead must be offered imme-
diate and full reinstatement on submission of an uncondi-
tional offer to return to work. NLRB v. Fleetwood TrailerCo., 389 U.S. 375, 379 fn. 5 (1967); Decker Coal Co., supra.A corollary to this principle is that Section 8(a)(1) of the Act
is violated whenever unfair labor practice strikers are warned
that they will be permanently replaced if they do not return
to work. Decker Coal Co., supra at 748. Here, Respondentnot only told the striking employees that they were perma-
nently replaced, but it also told them they had to apply for
reemployment, implying that the employees had been termi-
nated. By sending such letters to the unfair labor practice
strikers, Respondent violated Section 8(a)(1) of the Act. This
second violation prolonged the unfair labor practice strike al-
ready in progress. Respondent insisted on treating the unfair
labor practice strikers as economic strikers and resisted re-
turning the employees to their prestrike jobs. While I find
that Respondent unlawfully threatened the unfair labor strik-
ers with loss of employment in the August 3 letters, I do not
find that by such letters Respondent actually terminated the
employees. Put in context, the letters represented Respond-
ent's position that the strikers were economic strikers who
were permanently replaced. Consistent with that position Re-
spondent placed employees on a preferential hiring list and
recalled employees to fill openings. When openings arose,
employees were reinstated as economic strikers. Thus, I find
that the employees were not discharged and were not entitled
to reinstatement until they made unconditional offers to re-
turn to work.On October 23, 1992, however, the unfair labor practicestrikers made an unconditional offer to return to work. Re-
spondent continued to treat the strikers as economic strikers
and merely placed them on a preferential hiring list. By not
returning the unfair labor practice strikers to their former po-
sitions of employment upon their unconditional offer to re-
turn to work, Respondent violated Section 8(a)(3) and (1) of
the Act. Chesapeake Plywood, 294 NLRB 201 (1989), enfd.917 F.2d 22 (4th Cir. 1990). The employees' rights to rein-
statement and backpay arose at that point. Respondent com-
pounded its errors by changing the terms and conditions of
employment of the returning unfair labor practice strikers
when it began returning strikers to work. 143WALNUT CREEK HONDA3All motions inconsistent with this recommended order are denied.If no exceptions are filed as provided by Sec. 102.46 of the Board's
Rules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by
the Board and all objections to them shall be deemed waived for all
purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(5) and (1) of the Actby insisting to impasse on its proposal to modify the existing
bargaining unit by merging it into a multiemployer bargain-
ing unit.4. Respondent violated Section 8(a)(1) of the Act bythreatening employees with the loss of employment or other
reprisals for engaging in an unfair labor practice strike.5. Respondent violated Section 8(a)(3) and (1) of the Actby permanently replacing the unfair labor practice strikers
and failing and refusing to reinstate them immediately upon
their unconditional offer to return to work.REMEDYHaving found Respondent engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and take certain affirmative action to effec-
tuate policies of the Act.I shall recommend that Respondent offer all its employeeswho engaged in the unfair labor practice strike which com-
menced July 1, 1992, full and immediate reinstatement to the
positions they held prior to the unlawful refusal to reinstate
them. Further Respondent shall be directed to make the strik-
ers whole for any and all loss of earnings and other rights,
benefits and emoluments of employment they may have suf-
fered by reason of Respondent's discrimination against them,
with interest. Backpay shall be computed in the manner set
forth in F.W. Woolworth Co
., 90 NLRB 289 (1950), withinterest as provided in New Horizons for the Retarded, 283NLRB 1173 (1987); see also Florida Steel Corp., 231 NLRB651 (1977), and Isis Plumbing Co., 139 NLRB 716 (1962).Respondent shall also be ordered to transmit the fringebenefit trust fund contributions on behalf of the unit employ-
ees to the appropriate trust funds, with any interest or other
sums applicable to the payments to be computed in accord-
ance with Merryweather Optical Co., 240 NLRB 1213(1979). I shall also recommend that Respondent make the
unit employees whole for any losses they may have suffered
as a result of its failure to make the contractually required
fringe benefit trust fund contributions, Kraft Plumbing &Heating, 252 NLRB 891 (1980), enfd. mem. 661 F.2d 940(9th Cir. 1981), to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444F.2d 502 (6th Cir. 1971), and with interest to be computed
in the manner prescribed in New Horizons for the Retarded,supra.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Walnut Creek Associates 2, Inc., d/b/aWalnut Creek Honda, Walnut Creek, California, its officers,
agents, successors, and assigns shall1. Cease and desist from
(a) Threatening employees with the loss of employment orother reprisals for engaging in an unfair labor practice strike.(b) Failing and refusing to reinstate employees upon theirunconditional offer to return to work from an unfair labor
practice strike.(c) Refusing to bargain collectively by insisting to impasseon its proposal to modify the existing bargaining unit by
merging it into a multiemployer bargaining unit.(d) In like or related manner interfering with, restraining,or coercing employees in the exercise of the rights guaran-
teed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate employment to the unfair labor prac-tice strikers to the positions they would have held, but for
Respondent's unlawful failure to reinstate them.(b) Make whole the strikers for any and all losses incurredas a result of Respondent's unlawful refusal to reinstate
them, with interest, as provided in the remedy section of this
decision.(c) Transmit all fringe benefit trust fund contributionswhich have been unlawfully withheld, with interest pursuant
to the collective-bargaining agreement and make whole the
employees in the unit for any losses directly attributable to
the withholding of those contributions, plus interest.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at it Walnut Creek, California location copies ofthe attached notice marked ``Appendix.''4Copies of the no-tice, on forms provided by the Regional Director for Region
32, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten employees with the loss of employ-ment or other reprisals for engaging in an unfair labor prac-
tice strike.WEWILLNOT
fail and refuse to reinstate employees upontheir unconditional offer to return to work from an unfair
labor practice strike.WEWILLNOT
refuse to bargain collectively with Machin-ists Automotive Trades District Lodge No. 190 of Northern
California for and on behalf of Auto motive Machinists
Lodge No. 1173, International Association of Machinists and
Aerospace Workers and Teamsters General Truck Drivers
and helpers Local No. 315 by insisting to impasse on a pro-
posal to modify the existing bargaining unit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them in Section 7 of the Act.WEWILL
offer immediate employment to the unfair laborpractice strikers to the positions they would have held but for
our unlawful failure to reinstate them.WEWILL
make whole the strikers for any and all lossesincurred as a result of our unlawful refusal to reinstate them,
with interest.WEWILL
transmit all fringe benefit trust fund contribu-tions which have been unlawfully withheld, with interest pur-
suant to the collective-bargaining agreement and make whole
the employees in the unit for any losses directly attributable
to the withholding of those contributions, plus interest.WALNUTCREEKASSOCIATES2, INC. D/B/AWALNUTCREEKHONDA